Title: From George Washington to Tristram Dalton, 24 April 1795
From: Washington, George
To: Dalton, Tristram


          
            Dear Sir,
            Mount Vernon 24th April 1795
          
          I have been favored with your letter of the 22d instt. Previous to the receipt of which, I had written to a gentleman of this state, (at a distance from hence) to know if he would accept the trust of being a Commissioner of the federal city. No answer has yet been received from him.
          Part of the district of Columbia being on the Virginia side of the Potomack, and the State having contributed towards the expence of the public buildings, gives it as equitable pretension to furnish a character therefrom—and on this principle I have proceeded. With esteem & regard I am—Dear Sir Yr Obedt Hble Servt
          
            Go: Washington
          
         